Maeshaul, J.
From the foregoing statement it appears that all the questions raised in the court below by plaintiffs" in error were considered and decided against them in State ex rel. Durner v. Aikens, 110 Wis. 189; State v. Huegin, Id.; and State v. Hoyt, Id. The trial court followed that decision, as it was bound to do. As we understand the matter, the information contains the same charge as the one set forth in the complaint, the plaintiffs in error in effect pleaded guilty thereto, admitting the doing of all the acts charged against them, and they were thereupon duly adjudged guilty and sentenced. In that view the judgments must be affirmed, as all questions in regard to the matters are res adjudicata, as before indicated.
By the Court. — The judgment as to each of the plaintiffs in error is affirmed.